J-S74040-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER STAPLES                        :   No. 1945 EDA 2017

                      Appeal from the Order May 31, 2017
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0005677-2014


BEFORE: LAZARUS, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED APRIL 09, 2019

       The Commonwealth appeals from the order granting the motion to

suppress filed by Christopher Stables. The Commonwealth alleges that the

police officer had probable cause to stop Staples’ vehicle when Staples failed

to use a turn signal while turning from a parking lot onto a roadway. We affirm

the trial court’s order granting Staples’ motion to suppress.

       Following an April 27, 2014 traffic stop, Staples was charged with driving

under the influence of alcohol (“DUI”)-general impairment, DUI-highest rate

of alcohol, and required position and method of turning (Right Turn).1 He filed



____________________________________________


1 75 Pa.C.S.A. §§ 3802(A)(1), 3802(c), and 3331, respectively. Although
charged with improper right turn in violation of 75 Pa.C.S.A. § 3331, the
parties and the court agreed that Staples was stopped for failure to use a turn
signal in violation of 75 Pa.C.S.A. § 3334.
J-S74040-18



a motion to suppress, arguing the police officer lacked probable cause to stop

the vehicle. The trial court held a hearing on the motion.

       Ridley Township Police Officer Shawn McGee testified.2 On April 27,

2014, Officer McGee observed a silver BMW convertible make a right turn from

a parking lot onto West MacDade Boulevard without using a turn signal. N.T.,

8/25/14, at 6. Officer McGee stopped the vehicle based on the failure to use

the turn signal. Id. Officer McGee identified the driver of the BMW as Staples.

Id. at 9-7. Officer McGee observed Staples exhibit signs of intoxication,

including inexplicable laughter, difficulty maintaining composure, difficulty

following instructions, and inability to answer simple questions. Id. at 7, 31.

In addition, Officer McGee detected a strong odor of alcohol and slurred

speech, and Staples failed field sobriety tests. Id. at 7-8, 31.

       On May 31, 2017, the trial court granted the motion to suppress, finding

that Officer McGee lacked probable cause to stop Staples’ vehicle because

Staples was turning from a trafficway onto a roadway and the statute

prohibiting turns without a turn signal applies only to roadways.3 Trial Court
____________________________________________


2 At the February 19, 2015 hearing, the Commonwealth stated that at a
December listing, it had submitted the preliminary hearing notes of testimony
in support of its opposition to the motion. N.T., 2/19/15, at 3. At the February
19th hearing, the court heard additional testimony.

3 The trial court held a suppression hearing on February 19, 2015. It did not
issue its order granting the motion until May 31, 2017. There is no reason for
the delay provided, and the docket shows no activity between February 2015
and May 31, 2017. Further, the Commonwealth filed its Statement of Errors
Complained of on Appeal on July 6, 2017. The trial court did not issue its



                                           -2-
J-S74040-18



Opinion, filed 5/31/17, at 5. The Commonwealth filed a timely notice of

appeal.4

       The Commonwealth raises the following issue:

           The defendant turned from a shopping center driveway onto
           a public roadway without using a turn signal. A statute
           prohibits turning a vehicle on a roadway without signaling.
           Did the police officer have probable cause to believe that the
           defendant had violated the Vehicle Code?

Commonwealth’s Br. at 2.

       We apply the following standard of review to orders granting motions to

suppress:

           [We] consider only the evidence from the defendant’s
           witnesses together with the evidence of the prosecution
           that, when read in the context of the entire record, remains
           uncontradicted. The suppression court’s findings of fact bind
           an appellate court if the record supports those findings. The
           suppression court’s conclusions of law, however, are not
           binding on an appellate court, whose duty is to determine if
           the suppression court properly applied the law to the facts.

Commonwealth v. Newsome, 170 A.3d 1151, 1153-54 (Pa.Super. 2017)

(quoting Commonwealth v. Korn, 139 A.3d 249, 253-54 (Pa.Super. 2016)).

We therefore apply a de novo review over the suppression court’s legal

conclusions. Id. at 1154(quoting Korn, 139 A.3d at 253).


____________________________________________


opinion under Pennsylvania Rule of Appellate Procedure 1925(a) until over a
year later, on August 8, 2018. We remind the trial court that it should act in
a timely manner when ruling on motions and issuing opinions.

4 The Commonwealth certified that the order will terminate or substantially
handicap the prosecution. See Pa.R.A.P. 311(d); Notice of Appeal, filed June
5, 2017.

                                           -3-
J-S74040-18



      Where a traffic stop is “based on the observed violation of the Vehicle

Code or [an] otherwise non-investigable offense, an officer must have

probable cause to make a constitutional vehicle stop.” Commonwealth v.

Harris, 176 A.3d 1009, 1019 (Pa.Super. 2017) (citing Commonwealth v.

Feczko, 10 A.3d 1285, 1291 (Pa.Super. 2010) (en banc)). A police officer

“has probable cause to stop a motor vehicle if the officer observes a traffic

code violation, even if it is a minor offense.” Id. (citing Commonwealth v.

Chase, 599 Pa. 80, 960 A.2d 108 (2008)).

      Here, the traffic stop was based on a failure to use a turn signal prior to

turning and, therefore, the officer needed probable cause to effectuate the

stop. Commonwealth v. Brown, 64 A.3d 1101, 1105 (Pa.Super. 2013)

(finding probable cause needed where driver stopped for failing to use turn

signal).

      The trial court interpreted the Vehicle Code, and determined the police

officer lacked probable cause to stop the vehicle because Staples’ failure to

use a turn signal did not violate the Code.

      When interpreting a statute, we apply the principles set forth in the

Statutory Construction Act, including the “maxim that the object of statutory

construction   is   to   ascertain    and     effectuate   legislative   intent.”

Commonwealth v. Shiffler, 879 A.2d 185, 189 (Pa. 2005) (citing 1

Pa.C.S.A. § 1921(a)). “When the words of a statute are clear and free from

all ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.” 1 Pa.C.S.A. § 1921(b). Further, “[a]s a general rule, the

                                      -4-
J-S74040-18



best indication of legislative intent is the plain language of a statute.” Shiffler,

879 A.2d at 189. “In reading the plain language, ‘[w]ords and phrases shall

be construed according to rules of grammar and according to their common

and approved usage,’ while any words or phrases that have acquired a

‘peculiar and appropriate meaning’ must be construed according to that

meaning.” Id. (quoting 1 Pa.C.S.A. § 1903(a)).

      The Vehicle Code contains the following relevant definitions:

         “Highway.” The entire width between the boundary lines
         of every way publicly maintained when any part thereof is
         open to the use of the public for purposes of vehicular travel.
         The term includes a roadway open to the use of the public
         for vehicular travel on grounds of a college or university or
         public or private school or public or historical park.

                                        ...

         “Roadway.” That portion of a highway improved, designed
         or ordinarily used for vehicular travel, exclusive of the
         sidewalk, berm or shoulder even though such sidewalk,
         berm or shoulder is used by pedalcycles. In the event a
         highway includes two or more separate roadways the term
         “roadway” refers to each roadway separately but not to all
         such roadways collectively.

                                        ...

         “Trafficway.” The entire width between property lines or
         other boundary lines of every way or place of which any part
         is open to the public for purposes of vehicular travel as a
         matter of right or custom.

75 Pa.C.S.A. § 102.

      Further, the Code provides that the provisions relating to the operation

of vehicles apply to “highways” unless otherwise stated:




                                       -5-
J-S74040-18


         (a) General rule.--Except as provided in subsection (b),
         the provisions of this part relating to the operation of
         vehicles refer exclusively to the operation of vehicles upon
         highways except where a different place is specifically
         referred to in a particular provision.

         (b) Serious traffic offenses.--The provisions of section
         3345 (relating to meeting or overtaking school bus),
         Subchapter B of Chapter 37 (relating to serious traffic
         offenses) and Chapter 38 (relating to driving after imbibing
         alcohol or utilizing drugs) shall apply upon highways and
         trafficways throughout this Commonwealth.

75 Pa.C.S.A. § 3101.

      The provision of the Vehicle Code that formed the basis of the stop at

issue provides:

         Upon a roadway no person shall turn a vehicle or move from
         one traffic lane to another or enter the traffic stream from a
         parked position unless and until the movement can be made
         with reasonable safety nor without giving an appropriate
         signal in the manner provided in this section.

75 Pa.C.S.A. § 3334(a).

      Here, the parties and the trial court agree that Staples was turning from

a parking lot, which is a trafficway under the statute, onto MacDade

Boulevard, which is a roadway. We agree. See Commonwealth v. Proctor,

625 A.2d 1221, 1224 (Pa.Super. 1993) (finding evidence established mall

parking lot was trafficway in matter involving DUI conviction); See

Commonwealth v. Cozzone, 593 A.2d 860, 864 (Pa.Super. 1991) (finding

condominium parking lot is trafficway).

      The trial court found that because Staples was on a trafficway before he

began his turn, Section 3334(a) did not apply, and the officer lacked probable

cause to stop his vehicle. We agree.

                                       -6-
J-S74040-18



      Section 3334(a) provides that “[u]pon a roadway no person shall turn a

vehicle . . . unless and until the movement can be made with reasonable safety

nor without giving an appropriate signal in the manner provided in this

section.” 75 Pa.C.S.A. § 3334(a). Under the plain meaning of this statute, the

requirement of the use of a turn signal applies only where a car is “upon a

roadway” when starting the turn. Here, because Staples was on a trafficway

when he started his turn, he did not violate Section 3334(a). Accordingly, the

trial court did not err in finding the police officer lacked probable cause.

      In a one-paragraph footnote, the Commonwealth claims that, even if

the failure to use a turn signal did not violate the statute, the court still erred

in granting the motion to suppress because the police officer’s mistake of law

was reasonable. Commonwealth’s Br. at 10 n.3. The Commonwealth cites

Heien v. North Carolina, ___ U.S. ___, 135 S.Ct. 530, 535, 536 (2014), for

this proposition, but provides no analysis as to its application to this case.

Further, although the Commonwealth raised this issue before the trial court,

the court concluded the Commonwealth “failed to offer any evidence during

the suppression hearing . . . that the Officer’s subjective mistake was either

objectively reasonable or excusable on that basis.” Trail Court Op., filed

August 8, 2018, at 11. The trial court did not err in this conclusion.




                                       -7-
J-S74040-18



       In addition, as the law at issue here is not ambiguous, Heien would

have no application.5 See Heien, 135 S.Ct. at 540 (finding it would have been

reasonable to interpret statute regulating brake lights, which had ambiguous

language, required two working brake lights); United States v. Stanbridge,

813 F.3d 1032, 1037 (7th Cir. 2016) (“Heien does not support the proposition

that   a   police   officer   acts   in   an   objectively   reasonable   manner   by

misinterpreting an unambiguous statute.”).

       Because, under the plain meaning of the statute, Staples’ failure to

utilize a turn signal did not violate Section 3334, we are constrained to

conclude the trial court did not err in granting Staples’ motion to suppress.6

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/9/19


____________________________________________


5 Further, the applicable standard in Heien was whether an officer had
reasonable suspicion to commence a stop, not whether he or she had probable
cause, and Pennsylvania courts have not yet determined whether the
Pennsylvania Constitution would provide greater protection than the United
States Constitution regarding mistakes of law.

6 We, however, urge the legislature to review this statute. This was a heavily-
trafficked area and a large intersection, with numerous lanes of travel. The
legislature should consider whether, as a matter of public safety, use of a turn
signal should be required.

                                           -8-